                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                        CRIMINAL ACTION NO. 2:18-cr-00173


MARK MATTHEW SMITH



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is the defendant’s Motion to Suppress [ECF No. 26].

The court held a hearing on this Motion on August 15, 2019 and ordered additional

briefing. The defendant and the government have submitted additional briefs, and

the matter is now ripe for review. For the following reasons, the Motion is DENIED.

     I.      Background

          The defendant seeks to suppress several items of evidence that he claims were

unlawfully seized. At the suppression hearing, the court heard testimony of

Lieutenant Matthew Board. The parties agree that on December 6, 2017, Lt. Board

observed a 2005 white Dodge Caravan at the traffic light at the intersection of East

Street and Seventh Street at approximately 3:00 am. Lt. Board followed the car for

several blocks. He observed the car travelling 5–8 mph under the posted speed limit

and make an abrupt turn without utilizing its turn signal. Tr. Mot. Suppress 10:7–

25; Police Report Ex. A [ECF No. 27-1]. Lt. Board subsequently initiated a traffic stop.
The car had three occupants: Erica Blake 1 (the driver), Defendant Mark Smith

(occupying the front passenger seat), and Aaron Dobson (sitting in the rear passenger

seat).

         Lt. Board testified that the location of the traffic stop was in an “extremely

high crime area.” Tr. Mot. Suppress 11:22. He testified that before approaching the

car he called for backup but that they had not arrived at the time he initiated contact

with the car. Id. at 12:17–22. Lt. Board testified that as he approached the car, Smith

appeared nervous, was breathing rapidly, failed to maintain eye contact, and

displayed “overall jitteriness.” Id. at 12:13–17. Lt. Board immediately asked the car’s

occupants “if there were any weapons in the vehicle.” Id. at 12:19. Lt. Board testified

that Smith responded stating that there was a firearm in the car. Id. at 13:10. None

of the occupants provided a definitive answer as to where the gun was located within

the car. Police Report Ex. A [ECF No. 27-1]. Backup officers arrived shortly

thereafter. The occupants were ordered out of the car. Tr. Mot. Suppress 17:3–6. At

that point, Lt. Board detected the smell of marijuana emanating from the interior of

the car. Id.

         Lt. Board testified that Sergeant Koher then searched the car for contraband

and the weapons. Id. at 17:12-16. The search produced a .45 caliber handgun in the

passenger side floorboard. Lt. Board conducted a pat-down frisk for weapons of

Smith’s person, finding a “concealment holster… that had Velcroed around his body,


1
 Erica Blake originally identified herself as Ashley Blake to law enforcement. It was later discovered that her legal
name is Erica Blake. See Tr. Mot. Suppress 36:9–12.
                                                          2
around the upper torso.” Id. at 17:10–12. A criminal background check demonstrated

that Mr. Smith had a felony conviction. The officers thus placed him under arrest for

the illegal possession of the firearm. Smith was subsequently searched incident to

arrest.   That   search   located   4.5   grams   of   crack   cocaine,   5.3   grams of

methamphetamine, and 9 tablets of buprenorphine in Smith’s right front pants

pocket. Police Report Ex. A [ECF No. 27–1]. Smith’s wallet was searched at the police

station and was found to contain five counterfeit $100 bills. Id. The police report does

not specify exactly where, but six Social Security cards belonging to various people

were also found in Smith’s possession.

      Defendant Smith moved to suppress the contraband. He argues that the

question, “are there any weapons in the vehicle?” was beyond the scope of the purpose

of the stop and that by asking it, the question unlawfully prolonged the stop.

Consequently, he argues that in order to ask the “unrelated” question, Lt. Board

needed reasonable suspicion, which he did not have in this case. Defendant Smith

does not challenge the lawfulness of the traffic stop for the purposes of this motion.

The court is presented with three questions: (1) whether the single question was

related to the mission of the stop, (2) if not, whether the single question unlawfully

prolonged the stop, and (3) if so, whether Lt. Board had reasonable suspicion that the

occupants in the car were involved in criminal activity or possessed dangerous

weapons.




                                            3
   II.         Legal Standard

         When deciding a motion to suppress, the district court may make findings of

fact and conclusions of law. United States v. Stevenson, 396 F.3d 538, 541 (4th Cir.

2005). During the hearing, “the credibility of the witness[es] and the weight to be

given the evidence, together with the inferences, deductions and conclusions to be

drawn from the evidence, are all matters to be determined by the trial judge.” United

States v. McKneely, 6 F.3d 1447, 1452–53 (10th Cir. 1993) (quoting United States v.

Walker, 933 F.2d 812, 815 (10th Cir. 1991)). See also Columbus–Am. Discovery Grp.

v. Atl. Mut. Ins. Co., 56 F.3d 556, 567 (4th Cir. 1995) (“[i]n the usual case, the

factfinder is in a better position to make judgments about the reliability of some forms

of evidence than a reviewing body acting solely on the basis of a written record of that

evidence. Evaluation of the credibility of a live witness is the most obvious example.”)

(quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr. Laborers Pension Tr. for S.

Cal., 508 U.S. 602, 623 (1993)). The burden of proof is on the party who seeks to

suppress the evidence. United States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981).

Once the defendant establishes a basis for his motion to suppress, the burden shifts

to the government to prove the admissibility of the challenged evidence by a

preponderance of the evidence. United States v. Matlock, 415 U.S. 164, 177 n.14

(1974).




                                           4
   III.     Discussion

          “[I]n determining whether a traffic stop is reasonable, [courts] apply the

standard articulated in Terry v. Ohio, 392 U.S. 1 (1968), wherein the court asks (1) if

the stop was ‘legitimate at its inception,’ United States v. Hill, 852 F.3d 377, 381 (4th

Cir. 2017), and (2) if ‘the officer’s actions during the seizure were reasonably related

in scope to the basis for the traffic stop,’ Williams, 808 F.3d at 245.” United States v.

Bowman, 884 F.3d 200, 209 (4th Cir. 2018).

      Taking these principles into account, in this case, the officer asked a single

question, whether there were any firearms in the car. Id. at 12:19. The first question

before the court is whether this question was related to the mission of the stop. The

second question before the court is if the question was not related to the mission of

the stop, whether the single question unlawfully prolonged the stop. The third

question before the court is if the question unlawfully prolonged the stop, did the

officer have reasonable suspicion.

   a. Whether the Question was Related to the Mission of the Traffic Stop

      The United States Supreme Court has made clear that because “traffic stops

are ‘especially fraught with danger to police officers,’” an officer “may need to take

certain negligibly burdensome precautions in order to complete his mission safely.”

Rodriguez v. United States, 135 S. Ct. 1609, 1616 (2015) (quoting Arizona v. Johnson,

555 U.S. 323, 330 (2009)). “Unlike a general interest in criminal enforcement,

however, the government’s officer safety interest stems from the mission of the stop


                                           5
itself.” Id. at 1616. For instance, an officer may order the driver out of the car for

safety purposes because officer safety weighs greater than the “‘de minimis’

additional intrusion of requiring a driver, lawfully stopped, to exit a vehicle.” Id.

(citing Pennsylvania v. Mimms, 434 U.S. 106, 110–11 (1977)); see also Maryland v.

Wilson, 519 U.S. 408, 413–15 (expanding Mimms to include all passengers).

      In addition, “an officer’s mission includes ‘ordinary inquiries incident to [the

traffic] stop.’” Rodriguez, 135 S. Ct. at 1615 (quoting Illinois v. Caballes, 543 U.S. 405,

408 (2005)). “Typically such inquiries involve checking the driver’s license,

determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Id. “These checks

serve the same objective as enforcement of the traffic code: ensuring that vehicles on

the road are operated safely and responsibly.” Id.

      In this case, Lt. Board asked the single question, whether there were any

weapons in the car. Id. at 12:19. Because the question is directly related to officer

safety, the question is therefore related to the mission of the stop itself. See

Rodriguez, 135 S. Ct. at 1615. Courts have already recognized the authority of

“officers conducting a traffic stop [to] inquire about dangerous weapons.” United

States v. Everett, 601 F.3d 484, 495 (6th Cir. 2010) (“[i]t would be irrational to

conclude that officers cannot take the ‘less intrusive [measure]’ of ‘simply [asking]

whether a driver has a gun.’”); see also Johnson, 555 U.S. at 327 (finding that a stop,

which included the officer asking if there were any weapons in the vehicle, was a


                                            6
legitimate stop); United States v. May, 203 F.3d 53 (D.C. Cir. 1999) (“[c]ertainly . . .

The Fourth Amendment . . . permits an officer to ask simply whether a driver has a

gun.”). This single question is certainly less intrusive than ordering the driver and

passengers out of the car. See Mimms, 434 U.S. at 110–11; see also Wilson, 519 U.S.

at 413–15. As another court has reasoned, “[i]f a police officer may, in the interest of

officer safety, order all occupants out of the vehicle for the duration of the stop without

violating the Fourth Amendment, the officer may take a less burdensome precaution

to ensure officer safety.” State v. Wright, 926 N.W.2d 157, 163 (Wis. 2019).

   b. Whether the Question Unlawfully Prolonged the Stop

       The “Fourth Amendment tolerate[s] certain unrelated investigations that [do]

not lengthen the roadside detention.” Id. at 1614 (citing Johnson, 555 U.S. at 327–28;

Caballes, 543 U.S. at 406, 408) (brackets added). “An officer, in other words, may

conduct certain unrelated checks during an otherwise lawful traffic stop,” but “he

may not do so in a way that prolongs the stop, absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.” Id.

       Even assuming here that the single question, whether there were any weapons

in the car, was not related to the mission of the traffic stop, the question did not

violate the Fourth Amendment because it did not lengthen the traffic stop. The

defendant relies on Rodriguez to argue the question unconstitutionally extended the

stop. However, the temporal significance Rodriguez places on police actions for dog

sniffs is impractical as it pertains to officer questioning. Rodriguez answered the


                                            7
question whether a dog sniff is allowed if it extends a traffic stop, even if for a few

minutes. Id. at 1612–17. Rodriguez specifically distinguished police questioning from

dog sniffs. Id. at 1615 (“[a] dog sniff, by contrast, is a measure aimed at ‘detect[ing]

evidence of ordinary criminal wrongdoing.’”); Indianapolis v. Edmond, 531 U.S. 32,

40–41 (2000). Justice Alito noted in his dissent in Rodriguez that “it remains true

that police may ask questions aimed at uncovering other criminal conduct and may

order occupants out of their car during a valid stop.” Id. at 1625 n. 2 (Alito, J.,

dissenting). Unlike prolonging a traffic stop for a dog sniff, a single question is such

a de minimis extension of time that it likely cannot be measured. Therefore, the single

question could not have measurably prolonged the stop.

      The Fourth Circuit has found that asking unrelated questions while waiting

for a background check did not prolong the stop. See United States v. Green, 740 F.3d

275, 281 (4th Cir. 2014) (finding that officers “brief questioning about matters

unrelated to the traffic violations did not run afoul of the scope component of Terry’s

second prong” when asked during a criminal history check). The Fourth Circuit said

again in Bowman that “police during the course of a traffic stop may question a

vehicle’s occupants on topics unrelated to the traffic infraction.” United States v.

Bowman, 884 F.3d 200, 210 (4th Cir. 2018) (citing Johnson, 555 U.S. at 333 (2009)).

In addition, commentators have noted that brief questioning may not prolong a stop

when an officer interrogates a single motorist while checking the motorist’s

documents or awaiting a criminal history or outstanding warrant check. See Tracey


                                           8
Maclin, Anthony Amsterdam’s Perspectives on the Fourth Amendment, and What It

Teaches About the Good and Bad in Rodriguez v. United States, 100 MINN. L. REV.

1939, 1983 (2016). Here too, Lt. Board’s single, noninvasive, general question related

to officer and highway safety asked while the driver had yet to produce registration

and insurance did not prolong the stop any longer than reasonably necessary to

complete the stop’s mission.

         I cannot find that Lt. Board’s single question violated the defendant’s Fourth

Amendment rights and should invoke the extraordinary remedy of the exclusionary

rule. See Hudson v. Michigan, 547 U.S. 586, 591 (2006) (Exclusion “has always been

our last resort, not our first impulse.”). I FIND that Lt. Board’s single question was a

constitutionally permissive question that not only was within the scope of a traffic

stop’s mission, but also did not unlawfully extend the defendant’s seizure.

Accordingly, because Lt. Broad’s question was both within the scope of the mission

and within the time reasonably necessary to complete the stop, a finding of

reasonable suspicion prior to the question is unnecessary. Once the occupants

answered affirmatively to Lt. Board’s question, officers had reasonable suspicion to

frisk Defendant Smith and search the car for weapons. Thus, the court need not reach

the third question in this case.

   IV.      Conclusion

   For the foregoing reasons, the defendant’s Motion to Suppress [ECF No. 26] is

DENIED. The court DIRECTS the Clerk to send a copy of this Memorandum Opinion


                                            9
and Order to the defendant and counsel, the United States Attorney, the United

States Probation Office, and the United States Marshal.



                                      ENTER:      September 25, 2019




                                        10
